[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO REOPEN
Defendants Robert N. Doss and Aline F. Doss have moved to reopen the judgment. The defendants were served with the complaint on August 8, 1989. A judgment of strict foreclosure was entered on December 11, 1989. Judgment was reopened on December 24, 1990, when a foreclosure by sale was ordered. The sale date is February 23, 1991.
In December of 1990, the fair market value of the property was $154,000.00 and the debt owed plaintiff was $92,259.00. Since December of 1990, the property has declined in value. Other liens total approximately $100,000.00. The defendants do not have a viable refinancing plan. The defendants have been given ample time to resolve their financial difficulties.
The motion to reopen is denied.
GEORGE N. THIM, JUDGE